Citation Nr: 0300231	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for residuals of a 
back injury.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for schizophrenia.  

3.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for post traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1989 to 
April 1990 and from November 1990 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the RO 
determined that new and material evidence to reopen the 
veteran's claims of service connection for residuals of a 
back injury, schizophrenia and post traumatic stress 
disorder (PTSD) had not been submitted.  


REMAND

In his January 2002 VA Form 9 (Substantive Appeal) the 
veteran requested a Travel Board hearing.  The RO, in May 
2002, sent the veteran a letter explaining that a 
videoconference hearing was also an option.  The veteran 
was asked to respond if he wanted to change his type of 
hearing or waive his request for a hearing.  The veteran 
never responded.  According to VA regulation, an appellant 
or his or her representative may request a hearing before 
the Board at the RO at the time of the submission of his 
or her Substantive Appeal, or at any time thereafter.  
38 C.F.R. § 20.703 (2002).  Accordingly, the case must be 
remanded to the RO for a Travel Board hearing to be 
scheduled.  

The case is thus remanded for the following:

The RO should schedule the veteran for 
a Travel Board hearing in connection 
with his appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

